Citation Nr: 1413063	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  14-04 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Lemley, Agent


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

Initially, the Board notes that the Veteran has been diagnosed with PTSD, as reflected by his March through October 2010 VA treatment records.  He asserts his PTSD is due to killings he witnessed during his military service.

In December 2009, the Veteran submitted a statement in which he asserted that in 1973, while he was stationed in Germany, an individual named P.P. killed three members of the Veteran's unit.  The Veteran named the victims as Private First Class (Pfc) P., Pfc W., and Pfc J.  He noted another victim who was wounded, but not killed; he could not recall that victim's name.  He reported seeing the bodies of the dead and wounded soldiers in their bunks.

In a January 2010 statement, the Veteran stated the killings took place in the fall of 1973 in Dallau, Germany, but asserted that he could provide no additional information.  Two responses from the Joint Services Records Research Center (JSRRC) dated February and July 2010, indicate there was insufficient evidence provided to send a request to the JSRRC and/or Marine Corps or National Archives and Records Administration.

The Board observes that the Veteran's service personnel records reflect that from June 1972 to January 1974, the Veteran was stationed in Germany, serving in Battery A Third Battalion 71st ADA.

It is clear from the record that the Veteran was based in Germany during his period of active service.  However, it remains unclear as to whether the specific events, namely the killing and wounding of four service members, occurred while the Veteran was in service.

Given these particular circumstances, the Board is of the opinion that additional development efforts should be attempted to verify the Veteran's account of the murder of Pfc P., Pfc W., and Pfc J., and wounding of a fourth individual, with the JSRRC and/or any other appropriate facility by requesting a search of the unit information of the Battery A Third Battalion 71st ADA in Dallau, Germany (during the months of fall) from October 1973 through December 1973.

Additionally, the RO should obtain all outstanding VA medical treatment records relating to psychiatric treatment.  In January 2014 supplemental statement of the case (SSOC), the RO cited VA treatment records from the VA Medical Center (VAMC) New Orleans, Louisiana, dated August 2009 through January 2014, however the file contains only VA treatment records dated August 2008 to November 2010.  The RO should request copies of outstanding VA medical treatment regarding psychiatric treatment from November 2010 to present from the New Orleans, Louisiana VAMC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all VA treatment of the Veteran's psychiatric condition not currently in the claims folder, to include copies of all records of the New Orleans, Louisiana, VAMC dated November 2010 to present.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO should contact the JSRRC and any other relevant facility to request a search of unit information for the Battery A Third Battalion 71st ADA in Dallau, Germany from October 1973 through December 1973, in efforts to attempt to obtain any information concerning the purported killings of Pfc P., Ptc W., and Pfc J., and the wounding of a fourth individual, by P.P.  In this function, if this request for information identifies that additional cooperation is required of the Veteran regarding alternative sources that may be searched, the Veteran should be notified as to the specific action (or actions) required of him, in order for VA to attempt to undertake search efforts of these alternative sources.  If this request for information continues to yield negative results, a notation to this effect should be inserted in the claims file, and the Veteran is to be notified in order to allow him the opportunity to obtain and submit any verifying information for VA review.

4.  After completing the above action and any other development indicated by any response received as consequence of the actions taken in the above paragraphs, to the extent possible, the RO should review the claim again; and if the benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After an appropriate opportunity to respond thereto, the appeal should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


